             IN THE UNITED STATES DISTRICT COXJRT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                                 Case No.   CR419-029


RACHEL HOWELL-HALSTEAD,
                     Defendant.




     Joseph P. McCool, counsel of record for the United States            of

America in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall
proceed, status conferences, pretrial conferences, and trial shall
not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this                    day of April 2019.



       U.S. DISTRICT COURT
       Souther,"r District of Ga.         WILLIAM T. MOORE,
            Filed in Office
                                          UNITED STATES DISTRICT COURT
            ;    1            M           SOUTHERN DISTRICT OF GEORGIA


           deputy ClerlT
